Case 1:19-cr-10040-.]DB Document 22 Filed 04/18/19 Page 1 of 2 Page|D 79

AO 98 (Rcv` lZ/l l ) Appearance Bond

UNITED STATES DISTRICT CouRT

for the

Western District of Tennessee

United States of America

V.
Case No. 1:19-cr»‘§{}040»JDB»2
A§exander A|perovich

Defendnm

APPEARANCE B()NI)

Defendant’s Agreement

A|exander Alperov§ch l
i, (dq/`ewdann, agree to follow every order of this court, or any

court that`rcdnsiders this case, and lwt`urther agree that this bond may be forfeited §f! fail:
( X ) to appear for Court proceedings;

 

( X ) if convicted, to surrender to serve a sentence that the court may impose; or
( ) to comply with all conditions set forth in the Order Setting Conditions of Release.
Type of Bond

( ) (l) This is a personal recognizance bond.
( ) (2) This is an unsecured bond of$

( X ) (3) This is a secured bond of$ 10,000.00 , secured by: RC?P{Ne/¥CQ 75[:}(/}?[,9<§?/

 

 

( )< ) (a) $ §~,_Q__Q_(_}_.__QQ_____ , in cash deposited With the court

( ) (h) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other properry, incidding claims on it - such as n i."er.', mortgage or form - and attach proof of

ownership and value):

if this bond is secured by real property, documents to protect the secured interest may be filed of record.

( ) (C) a bail bond With a SUlV€nt Suf€fy (crtmc/'i o copy ofrhe br:."! bondv or describe .".r nndidem.y@) the surety)`l

Forfeiture or Reiease of the Bond

Forjer‘!ure off/re Bond. This appearance bond may he forfeited if the defendant does not compfy with the above
agreement The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply With the agreement At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including

interest and costs

Case 1:19-cr-10040-.]DB Document 22 Filed 04/18/19 Page 2 of 2 Page|D 80

I’age 2

AO 98 (Rev l2i| ll Appearance Bond

Reiease oft/re Bond. "fhe court rnay order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (l) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentencel

I)ecia rations

Ownership Qf!he Property. l, the defendant - and each surety ~» declare under penalty of perjury that:

(l) all owners of the pr'opezty securing this appearance bond are included on the bond;
(2) the property is not subject to claims, except as described above; and
(3) l will not sell the property, allow further ciaims to he made against it, or do anything to reduce its value

while this appearance bond is in effect

Acceptonce. i, the defendant - and each surety - have read this appearance bond and have either read ali the conditions
of release set by the court or had them explained to me. l agree to this Appearance Bond.

l, the defendant- and each surety ~ declare under penalty of perjury that this information is true. (See 28 U.S.C. § 1746.)
n `

z%;¢ ~»Cr<"/f

;/ Dej?,>mr’nnt’ s signature

 

Dat€: _AR?'.§,',,F§,»,§QE§_

 

 

 

 

é`rr)~ery.y)roperrv owner - printed native 9 Srrret)ifnroper{v owner - signature and date
w :§zi)‘eit-',prripe)'n) owner ~: paintedl name ----- .S`z.'ret)rproperr_v owner » signature and date 9
in Stlrery/joro;)erty owner m printed name Siir'et)a{oi'opei‘ty owner - signature and date _
CLERK OF COU/RT

we artiua§_@:_a_ §t?/ / twa/tc s/»é’ .....

Srgnatnre ofCler/c or Depiity Cierk

Approved.

Dare: ,dt?{il_.l_§_-__§_Q_l?,, S’JO“ A» YOF*‘

Jrra'ge ‘s signature

